Citation Nr: 0012757	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-04 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUE

Entitlement to an increased rating for residuals of 
fasciotomy of the right fascia lata, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from October 1954 to October 
1957.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied a rating greater than 10 percent for 
residuals of fasciotomy of the right fascia lata.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Residuals of fasciotomy of the right fascia lata are 
manifested by a nontender scar, a depressed area along the 
incisional site, limitation of hip motion to 102 degrees of 
flexion, and 38 degrees of abduction, right leg strength 
assessed as fair, and fatigue pain on prolonged walking or 
standing.  

3.  The application of the rating criteria for injury to 
Muscle Group XIV under the amended criteria effective July 3, 
1997, results in a higher rating than the application of the 
criteria for rating Muscle Group XIV in effect prior to July 
3, 1997.  


CONCLUSION OF LAW

Under the more favorable rating criteria effective July 3, 
1997, a 30  percent evaluation is warranted for injury to 
Muscle Group XIV.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59 and 
4.71a, Code 5314 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was treated in 
November 1956 to January 1957 for backache after lifting a 
heavy automobile clutch in the motor pool.  In June 1957 he 
was seen with pain in the right hip extending into the 
posterior calf, of unknown cause.  Symptoms were unrelieved 
by physical therapy or hydrocortisone injections into the 
ilio-tibial band.  On examination in July 1957 findings were 
within normal limits with the exception of the back and the 
right hip.  Forward flexion of the spine was limited to 15 to 
20  degrees.  At that point pain was produced in the right 
posterior thigh area.  There was no tenderness in the back 
and no restriction of motion in the other planes.  Upon 
rotation of the foot, which produced both an external and 
internal rotation of the hip a snapping could be felt in the 
area of the greater trochanter on the right.  X-rays of the 
right hip, pelvis and lumbar spine were negative.  Despite a 
program of physical therapy designed to loosen up stiffness 
in the back and hamstrings, no improvement was appreciated.  
It was concluded that the problem derived from a very tight 
band of fascia lata on the right.  The veteran underwent 
fasciotomy of the right fascia lata which was surgically 
incised with a large flap removed from the area of the 
greater trochanter and sutured anteriorly on the thigh.  
Postoperative course was relatively uncomplicated and the 
veteran made good progress with physical therapy.  When 
released to full duty in August 1957 he still maintained a 
small amount of hamstring spasm, but was able to walk in a 
fairly unhampered manner.  Physical therapy was to be 
continued on an outpatient basis.  The diagnosis at discharge 
was contraction, fascia, right hip.  The report of his 
October 1957 physical examination for separation from service 
reflects decreased strength of the right hamstring muscles.  
No abnormalities of the spine were noted on clinical 
evaluation.  

On VA examination conducted in December 1957 the veteran 
reported right hip pain on rising after prolonged sitting and 
at the end of the day.  X-rays of the sacro-iliac and hip 
joints appeared normal.  The lumbar spine was curved slightly 
to the right.  Physical examination revealed a well healed, 
five inch surgical scar posterior to the greater trochanter 
on the right.  There was no definite local tenderness.  The 
veteran stood erect without scoliosis or list.  He could bend 
to the knees with effort.  All other motions were normal.  
Straight leg raising test was possible at 25 degrees on the 
right.  There was no definite tenderness appreciated in the 
lumbosacral spine.  The diagnosis was postoperative residuals 
of release of the fascia, lata, right.  Service connection 
was granted by a rating action dated in December 1957 for 
residuals of fasciotomy, fascia lata, right, evaluated as 
10 percent disabling.  The report of a December 1962 VA 
examination reflects the veteran's reports of intermittent 
pain in the right thigh, worse with activity, and wet 
weather.  Symptoms were affected by bending, but not 
squatting.  There was no limitation of motion of the right 
thigh, but straight leg raising to 60 degrees caused pain in 
the posterior knee.  Forward bending was limited to 
75 degrees at which point he experienced pain in the right 
thigh.  The diagnosis was contracture of fascia lata, right 
thigh, postoperative, moderately symptomatic.  

Of record is a private medical report dated in April 1980 and 
signed by Robert L. Smith, M.D., which reflects that the 
veteran was seen in March 1980 complaining of back pain 
radiating into the left lower extremity.  The veteran 
reported chronic pain syndrome since the lifting incident in 
service.  He noted symptoms had previously involved right leg 
pain treated in service by release of contracted tendon.  
Physical examination at that time revealed positive straight 
leg raising test, at 40 degrees on the left side, and 
60 degrees on the right.  Hamstrings were extremely tight, 
bilaterally.  Attempts to stretch the hamstrings produced 
considerable pain in the back and down the backs of both 
legs.  Right ankle jerk was slightly diminished.  The 
diagnosis was: 1. Degenerative disc disease of the 
lumbosacral spine with markedly tight hamstring muscles, 
bilaterally; and 2. Possibility of mildly herniated disk 
which would explain the intermittent sciatica.  By a rating 
action in June 1980 service connection was denied for 
degenerative disc disease of the lumbar spine.

A private medical report dated in January 1982 and signed by 
A.J. Mauro, M.D., reflects the veteran's report of chronic 
backache since the lifting injury in service, with current 
complaints of chronic aching in the posterior aspects of the 
legs.  No evidence of neurological deficit was found.  Also 
of record is a report dated in February 1982 and signed by 
James E. Oda, M.D., which reflects that the veteran could 
walk without evidence of a limp.  Range of motion in the 
lumbar spine was mildly limited by pain.  Straight leg 
raising test was negative on the right side, but positive on 
the left at 80 degrees.  The denial of service connection for 
lumbar spine degenerative disc disease was affirmed by the 
Board in June 1982.  

On VA examination conducted in July 1997 specific evaluation 
indicated that tissue loss and muscle penetration were 
present.  There was an 18 centimeter scar along the lateral 
aspect of the right hip and thigh.  No related pain or 
sensitivity was found.  Also noted was a depressed area along 
the upper incisional site described as secondary to the 1957 
surgery for release of contracted tendons.  There was no 
evidence of damage to bones, joints, or nerves.  Range of 
motion in the right hip was 52 degrees of flexion with the 
knee straightened without tightness, compared to 58 degrees 
on the left side.  With the knee flexed, the veteran had 
102 degrees of hip flexion, bilaterally.  Right hip abduction 
was 38 degrees and adduction was to 42 degrees.  Both values 
were greater than on the left side.  Internal rotation was 
25 degrees bilaterally, and external rotation was 38 degrees 
on the right compared to 40 degrees on the left.  Strength in 
the right leg was assessed as fair, versus good strength in 
the left leg.  Under the heading of functional loss due to 
pain the examiner wrote that the veteran was 62 years of age, 
and had retired from his current job due to increasing pain 
in the back of the right leg.  He also could not participate 
in golf or tennis because of pain.  Under the heading of 
evidence of pain the examiner noted the veteran's description 
of pain in the range of 7 to 8 on a scale of 1 to 10, 
associated with prolonged sitting, or standing, for a half 
hour or 45 minutes.  The veteran walked everyday for 
exercise.  The diagnoses were degenerative disc disease 
lumbosacral spine, and postoperative fasciotomy, fascia lata, 
right.  

Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994). 

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned. 

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Inasmuch as the regulations pertaining to the rating of 
muscle injuries were revised effective July 3, 1997, during 
the pendency of the veteran's claim, he is entitled to 
evaluation of his disability under either the previously 
existing regulations or the newly amended regulations, - 
whichever is determined to be more favorable in his 
individual case.  Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991); VA O.G.C. Prec. 11-97.  The VA General Counsel has 
recently held in VA O.G.C. Prec 3-2000, that the Board should 
apply only the prior version of the regulation to rate the 
veteran's disability for any period preceding the effective 
date of the amendment.  After determining whether one version 
of the regulations is more favorable to the veteran in each 
case, the more favorable criteria will be applied in rating 
the disability during the period at issue, consistent with 
the above direction regarding the effective date of the 
amendment.  

Under the schedular criteria in effect prior to July 3, 1997, 
there are many factors to be considered in the evaluation of 
disabilities stemming from residuals of healed wounds 
involving muscle groups due to gunshot or other trauma.  For 
rating purposes, the VA recognizes four grades of severity of 
disabilities due to muscle injuries: slight, moderate, 
moderately severe and severe.  The categorization of 
disability is based on the cardinal symptoms of muscle 
disability (weakness, fatigue- pain, uncertainty of movement) 
and on the objective evidence of muscle damage and the 
cardinal signs of muscle disability (loss of power, lowered 
threshold of fatigue and impairment of coordination).  38 
C.F.R. § 4.54 (1996). 
 
Factors to be considered in the evaluation of disability 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma will be as follows:
 
(a) Slight (insignificant) disability of muscles.  Type of 
injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results.  No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.  Objective 
findings.  Minimum scar; slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus.  No significant 
impairment of function and no retained metallic fragments.  

(b) Moderate disability of muscles.  Type of injury.  Through 
and through or deep penetrating wounds of relatively short 
track by single bullet or small shell or shrapnel fragment 
are to be considered as of at least moderate degree.  Absence 
of  explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection.  History 
and complaint.  Service department record or other sufficient 
evidence of hospitalization in service for treatment of 
wound.  Record in the file of consistent complaint on record 
from first examination forward, of one or more of the 
cardinal symptoms of muscle wounds particularly fatigue and 
fatigue-pain after moderate use, affecting the particular 
functions controlled by injured muscles.  Objective findings.  
Entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with strong efforts, 
antagonistic muscles relax is to be applied to insure 
validity of tests.)  

(c) Moderately severe disability of muscles.  Type of injury.  
Through and through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity, with debridement or with  prolonged infection or 
with sloughing of soft parts, intermuscular cicatrization.  
History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of  cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work  requirements is to 
be considered, if present.  Objective findings.  Entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups. 
Indications on palpation of moderate loss of deep fascia, or 
moderate loss of muscle substance or moderate loss of normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance of muscle groups involved (compared  
with sound side) give positive evidence of marked or 
moderately severe loss.  

(d) Severe disability of muscles.  Type of injury.  Through 
and through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  History and complaint.  As under moderately 
severe (paragraph (c) of this section), in aggravated form.  
Objective findings.  Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide  
damage to muscle groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies indicating spread of 
intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe  
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if  
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with  
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy of 
an entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis), may be included in the 
severe group if there is sufficient evidence of severe 
disability.  38 C.F.R. § 4.56 (1996). 

The veteran's residuals of fasciotomy of the right fascia 
lata are rated under the provisions of Diagnostic Code 5314, 
Muscle Group XIV, muscles of the anterior thigh group, whose 
function includes the extension of the knee, simultaneous 
flexion of hip and flexion of knee, tension of fascia lata 
and iliotibial, and, acting with other muscle groups, 
postural support of the body and synchronizing hip and knee.  
This Code provides a noncompensable evaluation where there is 
slight muscle injury.  For moderate muscle injury, a 10 
percent evaluation is warranted.  Moderately severe injury, 
warrants a 30 percent evaluation, and severe injury is rated 
as 40 percent disabling.  

The residuals of fasciotomy of the right fascia lata are 
currently manifested by limitation of motion, a nontender 
scar, a depressed area along the incisional site, right leg 
strength assessed as fair, and fatigue pain on prolonged 
walking or standing.  Application of the old rating criteria 
to the medical evidence reflects primarily the criteria of 
moderate muscle disability.  Service department records 
reflect hospitalization in service for treatment of a wound, 
prior to the veteran's return to full duty with good 
functional results.  There is an absence of any evidence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  The record also 
reflects consistent complaint of one or more of the cardinal 
symptoms of muscle wounds specifically, fatigue-pain after 
moderate use, and weakness.  The evidence of a depressed area 
along the incisional site, reflects a fascial defect, but 
does not demonstrate moderate loss of deep fascia or moderate 
loss of muscle substance or moderate impairment of muscle 
tonus.  There is definite weakness indicated in comparison to 
the strength of the left side.  

The record does not reflect the criteria of moderately severe 
muscle disability. There is no evidence of deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrization.  
Service medical records do not show hospitalization for a 
prolonged period for treatment of a wound of severe grade.  
The record reflects consistent complaints of two, but not all 
of the cardinal symptoms of muscle wounds.  Although the 
veteran is retired, reportedly due to increasing right leg 
pain, the evidence does not demonstrate that he is 
unemployable because of an inability to keep up with work 
requirements related to the service-connected disability.  
The surgical scars do not indicate the track of a missile 
through important muscle groups.  Nor does the record reflect 
moderate loss of deep fascia, moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance, reflecting fair strength, when compared with good 
strength on the left side, demonstrate impairment of strength 
which is definite, but not shown to be marked or moderately 
severe.  

Thus, under the old regulations the veteran's service-
connected residuals of fasciotomy of the right fascia lata, 
most nearly reflect the criteria for moderate muscle 
impairment evaluated as 10 percent disabling.

Under the revised schedular criteria effective July 3, 1997, 
a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement. 
38 C.F.R. § 4.56.

Disabilities resulting from muscle injuries are classified as 
slight, moderate, moderately severe or severe as follows: (1) 
Slight disability of muscles is characterized by injury by a 
simple wound of muscle without debridement or infection.  The 
associated history and complaint are reflected by service 
department records of superficial wound with brief treatment 
and return to duty, healing with good functional results, and 
no cardinal signs or symptoms of muscle disability as defined 
above.  The objective findings of slight disability include a 
minimal scar, no evidence of fascial defect, atrophy, or 
impaired tonus, and no impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate muscle disability involves injury by through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaint associated with moderate muscle disability involve 
service department record or other evidence of in-service 
treatment for the wound, and a record of consistent complaint 
of one or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings of moderate muscle 
disability include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue, some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles involves injury 
by through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint reflects 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound, record of consistent complaint of cardinal signs and 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  The objective 
findings of moderately severe muscle disability include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  At this 
level of disability tests of strength and endurance compared 
with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles is associated with through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  The history 
and complaint involves service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound, record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings related to severe muscle 
disability include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track, 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area, shown on palpation, muscles swell and 
harden abnormally in contraction, tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function. If present, the following are also 
signs of severe muscle disability: X-ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular 
trauma and explosive effect of the missile; adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56 (1999).

Under the revised regulations the veteran's disability 
continues to be rated under Diagnostic Code 5314 which 
governs the evaluation of Muscle Group XIV, whose function 
includes: extension of knee (2, 3, 4, 5); simultaneous 
flexion of hip and flexion of knee (1); tension of fascia 
lata and iliotibial (Maissiat's) band, acting with XVII 
(1) in postural support of body (6); acting with hamstrings 
in synchronizing hip and knee (1, 2). Anterior thigh group: 
(1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  Severe impairment warrants a 40 percent evaluation.  
A 30 percent rating is assigned for moderately severe 
disability.  Moderate impairment is rated as 10 percent 
disabling, and a noncompensable evaluation is for assignment 
where disability is slight.  

On consideration of the revised regulations, it is noted that 
the record reflects some of the criteria for moderate 
disability and some criteria for the next higher level of 
disability, moderately severe muscle injury, evaluated as 
30 percent disabling.  

As noted above the service department records reflect 
hospitalization in service for treatment of a wound, 
indicative of a moderate injury, prior to the veteran's 
return to full duty with good functional results.  The 
evidence of penetrating wound is without evidence of 
explosive effect of high velocity missile and of residuals of 
debridement or of prolonged infection.  The record reflects 
consistent complaint of two of the cardinal symptoms of 
muscle wounds specifically, fatigue-pain after moderate use, 
and weakness.  The evidence of a depressed area along the 
incisional site, reflects some loss of fascia, or muscle 
substance, as indicated in the criteria for moderate 
impairment, but does not demonstrate loss of deep fascia or 
moderate loss of muscle substance or impairment of muscle 
tonus, - the criteria for moderately severe impairment.  

On further consideration of the criteria of moderately severe 
impairment, it is noted that the service medical records 
reflect that hospitalization for treatment of the wound, 
lasted approximately 38 days.  Construing this evidence in 
the manner most favorable to the veteran, the criteria of 
prolonged hospitalization is reflected.  With regard to the 
cardinal symptoms of muscle wounds, the record demonstrates 
consistent complaints of fatigue pain and weakness, with no 
evidence incoordination.  The evidence of retirement, 
reportedly due to increasing right leg pain, does constitute 
some evidence of inability to keep up with work requirements 
related to the service-connected disability.  Tests of 
strength and endurance, reflecting fair strength, when 
compared with good strength on the left side, demonstrate 
positive evidence of impairment.  When doubt regarding the 
level of the veteran's service-connected disability is 
resolved in his favor, the evidence more nearly approximates 
the criteria for of moderately severe impairment, warranting 
an increased evaluation of 30 percent under the amended 
regulations which are more favorable to the veteran in this 
case.  

Also for consideration in the evaluation of his right thigh 
disability are the provisions of Diagnostic Code 5252 
pertaining to limitation of thigh motion.  Current 
examination findings reflect limitation of hip motion to 
102 degrees of flexion, and abduction of 38 degrees.  Normal 
range of hip motion is considered to encompass abduction of 
zero to 45 degrees and flexion to 125 degrees (depicted with 
the knee flexed).  38 C.F.R. § 4.71a Plate II.  Code 5252 
assigns a 10 percent rating for thigh flexion limited to 
45 degrees, and a 20 percent rating where flexion is limited 
to 30 degrees.  In the absence of limitation of flexion to 
the requisite degree, an increased rating is not warranted on 
this basis.  

In addition, the provisions of Diagnostic Code 5253 are for 
application.  Code 5253 assigns a 10 percent rating where 
there is evidence of thigh impairment characterized by 
limitation of adduction preventing the crossing of legs, or 
limitation of rotation, which prevents toeing-out more than 
15 degrees.  The criteria for a 20 percent evaluation under 
Code 5253 require evidence of limitation of abduction with 
loss of motion beyond 10 degrees.  In view of the evidence 
that the veteran has right thigh abduction to 38 degrees, no 
higher evaluation is for assignment under the criteria of 
Code 5253.  

Finally, for consideration are the schedular criteria for 
evaluation of scars.  Under the provisions of Diagnostic Code 
7803, scars, that are superficial, and poorly nourished, with 
repeated ulceration, warrant a 10 percent rating.  
Superficial scars that are tender and painful on objective 
demonstration are rated as 10 percent disabling under 
Diagnostic Code 7804.  Pursuant to Diagnostic Code 7805, 
other scars are rated on limitation of function of the part 
affected.  

The medical findings which reflect the characteristics of the 
service-connected scar in this case indicate that no related 
pain or sensitivity was found.  Similarly, there is no 
evidence of ulceration and no limitation of motion related to 
the scar.  Accordingly, there is no evidentiary basis for a 
separate rating for the residual surgical scar.  


ORDER

A 30 percent evaluation is granted for residuals of 
fasciotomy of the right fascia lata subject to the law and 
regulations governing the award of monetary benefits.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

